         Case 1-18-01055-ess          Doc 14    Filed 12/20/18     Entered 12/20/18 13:24:01




Eric E. Rothstein
Attorney for Benjamin Plaza, Jr., Creditor
Rothstein Law PLLC
The Woolworth Building
233 Broadway, Suite 900
New York, New York 10279
(212) 577-9797

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                           Chapter 7
MICHAEL HEILBRON,                                          Case No. 1-18-42486 (ESS)

                                   Debtor.                 LOCAL RULE 7056-1 STATEMENT


BENJAMIN PLAZA, JR.,
Chapter 7 Creditor

                                   Plaintiff.

v.                                                         Adv. Proc. No.   1-18-01055 (ESS)

MICHAEL HEILBRON,

                                   Defendant.


          Plaintiff, BENJAMIN PLAZA, JR., movant, by and through his counsel, Eric E.

Rothstein, sets forth the following as and for his statement of material facts on motion for

summary judgment pursuant to Local Rule 7056-1:

          1.        On June 28, 2008, debtor assaulted creditor.

          2.        As a result of said assault, debtor was arrested and charged in Queens Criminal

Court with:

               a.   Penal Law § 120.05-1 Assault in the Second Degree
               b.   Penal Law § 120.05-2 Assault in the Second Degree
               c.   Penal Law § 120.00-1 Assault in the Third Degree
               d.   Penal Law § 240.26-1 Harassment in the Second Degree
      Case 1-18-01055-ess          Doc 14   Filed 12/20/18      Entered 12/20/18 13:24:01




Exhibit A.

       3.      All of the above charges require intent.

       4.      On February 9, 2009, debtor plead guilty to Penal Law § 120.00, Assault in the

Third Degree, and was sentenced to a Conditional Discharge requiring him to complete a 12

week anger management program and perform 5 days of community service and was issued an

Order of Protection in favor of creditor. Exhibits B.

       5.      During his plea allocution, debtor admitted that he knowingly assaulted creditor.

Id.

       6.      As a result of the assault, creditor suffered a mandible fracture to his jaw requiring

open reduction and internal fixation. Exhibit C.

       7.      On March 30, 2009, creditor commenced an action against debtor in Supreme

Court, Queens County, sounding in assault and battery. Exhibit D.

       8.      Said complaint alleges that debtor acted intentionally. Id.

       9.      Debtor defaulted and following an inquest, the Court entered a judgment against

him on November 18, 2009, in the principal amount of $125,000 plus costs and accrued interest.

Exhibits E and F.

       10.     On September 15, 2016, debtor, through counsel, filed a motion to vacate the

default judgment. Exhibit G.

       11.     In support of his motion to vacate his default, defendant’s attorney alleged debtor

had a justification defense. Id.

       12.     Debtor did not allege justification in his affidavit in support of the motion. Id.

       13.     On January 4, 2017, the Court entered a decision denying debtor’s motion to

vacate the judgment. Exhibit H. The decision, in part, held that debtor failed to demonstrate a

meritorious defense to the action. Id.
     Case 1-18-01055-ess      Doc 14     Filed 12/20/18     Entered 12/20/18 13:24:01




      14.   Debtor did not appeal the decision.

      15.   New York does not recognize a negligent assault cause of action.

      16.   Under New York law, civil assault is only an intentional tort.

Dated: New York, New York
       December 20, 2018

                                   s/ Eric E. Rothstein
                                   Eric E. Rothstein
                                   Attorney for Benjamin Plaza, Jr., Creditor
                                   The Woolworth Building
                                   233 Broadway, Suite 900
                                   New York, New York 10279
                                   (212) 577-9797
     Case 1-18-01055-ess        Doc 14     Filed 12/20/18    Entered 12/20/18 13:24:01




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2018, a copy of the foregoing 7056.1 statement
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by email to all parties by operation of the Court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

Dated: New York, New York
       December 20, 2018

                                     s/     Eric E. Rothstein_______
                                            Eric E. Rothstein
                                            Attorney for Benjamin Plaza, Jr., Creditor
                                            The Woolworth Building
                                            233 Broadway, Suite 900
                                            New York, New York 10279
                                            (212) 577-9797
     Case 1-18-01055-ess         Doc 14    Filed 12/20/18   Entered 12/20/18 13:24:01




Case No.:               1-18-42486 (ESS)

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re: MICHAEL HEILBRON,


                                            Debtor,

_________________________________________________________________________________
BENJAMIN PLAZA, JR.,
Chapter 7 Creditor,

                                            Plaintiff,

      -     against –

MICHAEL HEILBRON,


                                            Defendant.


                               LOCAL RULE 7056-1 STATEMENT


                                    ROTHSTEIN LAW PLLC
                                     Attorney for Plaintiff
                                    The Woolworth Building
                                    233 Broadway, Suite 900
                                   New York, New York 10279
                                        (212) 577-9797
